NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 18, 2022 *
                                Decided March 21, 2022

                                         Before

                        MICHAEL S. KANNE, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 21-2412

HELENE-TONIQUE LAURENT                          Appeal from the United States District
MILLER-WILLIAMS,                                Court for the Northern District of
     Plaintiff-Appellant,                       Illinois, Eastern Division.

      v.                                        No. 1:20–cv–7437

CAROL M. HOWARD, et al.,                        Robert M. Dow, Jr.,
    Defendants-Appellees.                       Judge.

                                       ORDER

       Helene-Tonique Laurent Miller-Williams filed a civil lawsuit in the Circuit Court
of Cook County, alleging that criminal charges pending against her in the same court
violated her civil rights. See 42 U.S.C. § 1983. After the defendants removed the case to

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2412                                                                          Page 2

federal court, the district court granted their motion to stay the case under the
abstention doctrine set forth in Younger v. Harris, 401 U.S. 37, 41 (1971). The district
court explained that allowing Miller-Williams to proceed with the federal civil case
while the state criminal case was still pending might interfere with the parties’ ability to
litigate both cases.

        Miller-Williams generally contests the district court’s ruling, urging that her
claims should move forward. But she does not address the district court’s reasoning or
the stay. See FED. R. APP. P. 28(a)(8)(A) (appellate brief must contain the appellant’s
“contentions and reasons for them, with citation to the authorities and parts of the
record on which the appellant relies”). Regardless, the district court was correct to stay
the case under Younger. Federal courts must refrain from taking jurisdiction over federal
claims that risk disturbing ongoing state-court proceedings. See Younger, 401 U.S. at 41;
J.B. v. Woodard, 997 F.3d 714, 722 (7th Cir. 2021). That is the case here. Miller-Williams’s
civil claims—albeit murky—arise from the same events that underlie the Illinois
criminal charges, so any resolution of those claims in federal court could undermine the
state court’s proceedings. Gakuba v. O'Brien, 711 F.3d 751, 753 (7th Cir. 2013). No
exceptions to the Younger abstention principles apply here.

                                                                               AFFIRMED